Title: To George Washington from Thomas Montgomerie, 29 March 1789
From: Montgomerie, Thomas
To: Washington, George



Dear Sir
Dumfries [Va.] 29th March 1789

I find Mr Dunlop had not parted from any of the money in his hands—he has however been dispppointed, as yet, in receiving the sum expected from Govr Lee—notwithstanding which there is still a considerable sum of money collected, which is either paid into your hands by this time, or will be with you in a few days—It is however difficult to procure money for bills at this time, and I mentioned to him the facility of passing drafts on Phila., where I have money ready, to the amount of the Baltimore payment you mentioned—you will probably be informed by this time of the extent of the remittance you desire to make to Baltimore, which you will be pleased to communicate to Mr James Dunlop of George Town on application, who will in every respect endeavour to facilitate that or any other payments in whatever quarter you desire—I have reason to believe from Mr Dunlops correspondence that in a few Months the amount of the whole Bond may be discharged—It will give me pleasure that a speedy period should be put to transactions you seem so desirous should be terminated—I have the honor to be with great regard Dear Sir Your most Obt Servt

Thos Montgomerie

